UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2486


DOMINION COAL CORPORATION,

                Petitioner,

          v.

VIRGINIA R. COMPTON, Widow of Johnny Compton; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board
(11-0844-BLA).


Submitted:   December 23, 2013               Decided:   January 27, 2014


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald E. Gilbertson, HUSCH BLACKWELL LLP, Washington, D.C., for
Petitioner. Joseph E. Wolfe, Ryan C. Gilligan, WOLFE, WILLIAMS,
RUTHERFORD & REYNOLDS, Norton, Virginia; Barry H. Joyner, Gary
K. Stearman, U.S. DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dominion Coal Corporation (“Employer”) seeks review of

the decision and order of the Benefits Review Board (“Board”)

affirming        the    administrative            law        judge’s    (“ALJ”)       award    of

survivor’s       benefits          to    Virginia       E.    Compton,       widow    of   former

employee     Johnny          Compton,       on    her       subsequent       claim    under    30

U.S.C.A. §§ 901-945 (West 2007 & Supp. 2013) (“the Act”), as

amended     by    the        Patient       Protection         and    Affordable       Care    Act

(“PPACA”),       Pub.    L.     No.       111-148,      §    1556,     124    Stat.    119,   260

(2010).     We deny the petition for review.

             Employer raises only legal challenges to the orders of

the ALJ and the Board.                    We review de novo the Board’s and the

ALJ’s legal conclusions, to ensure that “they are rational and

consistent with applicable law.”                       Milburn Colliery Co. v. Hicks,

138 F.3d 524, 529 (4th Cir. 1998).                          Our recent decision in Union

Carbide     Corp.       v.    Richards,          721    F.3d     307     (4th    Cir.      2013),

precludes Employer’s argument that the finality provisions of

the   Act    should          bar        Compton’s      subsequent        survivor’s        claim.

Scotts Co. v. United Indus. Corp., 315 F.3d 264, 271 n.2 (4th

Cir. 2002) (“[A] panel of this court cannot overrule, explicitly

or implicitly, the precedent set by a prior panel of this court.

Only the Supreme Court or this court sitting en banc can do

that.” (internal quotation marks omitted)).



                                                  2
           Employer also contends that the commencement date of

benefits on Compton’s subsequent survivor’s claim cannot predate

January 1, 2005.       Pursuant to § 725.309(c)(6), “[i]n any case in

which a subsequent claim is awarded, no benefits may be paid for

any period prior to the date upon which the order denying the

prior claim became final.”         Because the PPACA did not alter or

contradict § 725.309(c)(6), which was at the time of the PPACA’s

enactment in effect under subsection (d)(5), we conclude that

the Board did not err in relying on that regulation to establish

the onset date of benefits.

           Accordingly, we deny Employer’s petition for review.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     3